Citation Nr: 0318259	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date for the assignment of a 30 
percent disability evaluation for service-connected tinea 
versicolor prior to September 26, 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

In an April 2001 decision, the Board of Veterans' appeals 
(Board) granted entitlement to an effective date of April 17, 
1973 for service connection for tinea versicolor.  A May 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Houston, Texas (the RO) assigned a 10 
percent evaluation for tinea versicolor effective April 17, 
1973 and a 30 percent evaluation effective September 26, 
1996.  The veteran timely appealed the effective date of the 
30 percent evaluation.  

The veteran testified at a hearing chaired by the undersigned 
member of the Board sitting in San Antonio, Texas in February 
2003. 


FINDING OF FACT

Medical evidence beginning on April 17, 1973 described 
symptomatology of the veteran's service-connected skin 
disability which more nearly approximated extensive lesions 
of the skin.


CONCLUSION OF LAW

An effective date of April 17, 1973 is warranted for the 
assignment of a 30 percent evaluation for service-connected 
tinea versicolor.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.400, 4.118, Diagnostic Codes 
7806, 7813 (1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an effective date prior 
to the currently assigned September 26, 1996 for the 
assignment of a 30 percent disability evaluation for his 
service-connected skin disability.  In essence, he contends 
that his skin symptomatology has been the same for decades 
and that the 30 percent rating should be assigned as of the 
effective date of service connection in 1973.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claim below.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

The May 2001 rating decision, of which the veteran was sent a 
copy, and the May 2002 Statement of the Case contain the 
relevant law and regulations and the types of evidence that 
could be submitted by the veteran in support of his claim.  
The veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.  

The Board also observes in this connection that in general, 
an earlier effective date claim does not involve the 
submission of additional evidence apart from what already 
resides in the claims folder.  In this case, as discussed 
below, the outcome rests on evidence already contained in the 
claims folder.   

In short, the Board finds that the veteran has been notified 
of the requirements of law in connection with his claim of 
entitlement to an earlier effective date for the grant of a 
30 percent evaluation for service-connected skin disability, 
including specifically under the VCAA, and that no further 
notice is required.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2002)].  

As discussed immediately above, currently of record are all 
available records relevant to a determination of the earlier 
effective date issue on appeal.  The veteran and his 
representative have been given ample opportunity to present 
evidence and argument in support of his claim, including at 
the veteran's personal hearing before the undersigned in 
February 2003.
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the VCAA.  Accordingly, the Board will proceed 
to a decision on the merits.  

Pertinent law and regulations

Effective dates

Except as otherwise provided, the effective date of an award 
of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

Unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  If the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2002).

Specific schedular criteria

The RO has evaluated the veteran's skin disability under 
Diagnostic Codes 7899-7813.  Diagnostic Code 7813 is for 
dermatophytosis.  That disorder is to be rated as eczema 
under Diagnostic Code 7806.  38 C.F.R. § 4.118.

The VA regulation dealing with rating skin disabilities, 38 
C.F.R. § 4.118, was recently amended.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  The change in the regulation was 
effective August 30, 2002.

Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 7104(c) (West 1991); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999).
Since this case involves the application of schedular 
criteria prior to September 26, 1996, the recently enacted 
revisions to the criteria are not for application.

The RO has evaluated the veteran's skin disability by analogy 
as 10 percent disabling prior to September 26, 1996 and 30 
percent disabling thereafter under the schedular criteria in 
effect prior to August 30, 2002.  The applicable schedular 
criteria, Diagnostic Code 7806, allow for a 10 percent rating 
for a skin disorder with  exfoliation, exudation or itching, 
if involving an exposed surface or extensive area; a 30 
percent evaluation is assigned for eczema with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A higher evaluation of 50 percent requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1996).

Factual Background

The veteran's service medical records reveal that he 
complained in August 1968 of a recurrent rash on his body; 
the impression was tinea versicolor.  Skin lesions, tinea 
versicolor, were noted over the thorax in July 1969.  Records 
dated in October 1969 reveal pigmented areas of the trunk and 
back and popular lesions on the shoulders and back; the 
impression was tinea versicolor and popular eruption.

In August 1971, the veteran filed a claim of entitlement to 
service connection for a skin condition.  In a November 1971 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for tinea versicolor.  The 
veteran was notified by of that decision letter from the RO 
in December 1971.  In August 1972 he requested that his claim 
be "reconsidered".      

According to a statement from T.H.D., M.D., he initially 
treated the veteran for skin problems on April 17, 1973, and 
in July 1974 and February and March 1977.

According to a December 1976 statement from C.R., M.D., the 
veteran was seen for tinea on September 2nd  and 16th  and 
October 7, 1976.  A statement from Dr. R. in August 1980 
reveals that the veteran was seen for recurrent tinea 
versicolor and received hot quartz treatment in September and 
October 1976, January 1978, and August 1980.  The notation on 
September 2nd and 16th was 30 inch hot quartz to trunk.

Private outpatient records dated from September 1988 to 
September 1996 reveal treatment for skin problems, especially 
psoriasis of the scalp.

On VA skin evaluation in November 1998, which is accompanied 
by color photographs of the veteran's skin problems, the 
veteran said that his skin rash started on his trunk and 
progressed to his scalp, ears, abdomen, buttock, back, and 
legs.  He said that it had been the same for years and was 
always there.  According to the veteran, it itched, peeled, 
bled, and looked bad.  Widespread psoriasis and tinea 
versicolor were diagnosed.

In a June 1999 rating decision, the RO granted service 
connection for tinea versicolor and assigned a disability 
evaluation of 30 percent, effective September 26, 1996, the 
date the veteran had filed a request to reopen his claim of 
entitlement to service connection for his skin disability.  
The veteran appealed the effective date assigned for service 
connection.  An April 2001 Board decision granted an 
effective date of April 17, 1973 for entitlement to service 
connection for tinea versicolor.  In essence, the Board found 
that the veteran's initial claim for service connection for 
skin disability, which was received by VA on August 24, 1971, 
was considered a pending claim because the August 1972 
communication from the veteran was considered to be a notice 
of disagreement.  The effective date of April 17, 1973 was 
chosen because the initial post-service evidence of skin 
disability was dated on April 17, 1973.

The veteran testified at the February 2003 personal hearing 
before the undersigned in San Antonio, Texas.  In substance, 
he indicated that his skin disability has been essentially 
the same since service (hearing transcript page 7); and that, 
therefore, his 30 percent evaluation should be effective in 
1973 (transcript p. 7).  Also on file are lay statements from 
the veteran's wife and mother in support of his claim.

Analysis

The veteran's service-connected tinea versicolor is currently 
rated as 10 percent disabling from April 17, 1973 and 30 
percent disabling from September 26, 1996.  
It has been contended by and on behalf of the veteran, 
including at his February 2003 personal hearing, that the 
effective date of his 30 percent evaluation for service-
connected skin disability should be April 17, 1973 because 
the severity of his skin disability has not changed since 
service.

After a careful review of the record, and for reasons 
expressed immediately below,  the Board agrees that an 
effective date of April 17, 1973 for a 30 percent evaluation 
for the service-connected skin disability is warranted under 
the circumstances presented in this case.   

According to the applicable VA regulation, the effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400.  Because the veteran's claim was received 
on August 24, 1971 and the initial post-service evidence of 
skin disability was April 17, 1973, April 17, 1973, the later 
of the two dates, has been assigned as the date of service 
connection for skin disability.  It must now be determined 
whether a disability rating higher that the currently 
assigned can be assigned earlier than September 26, 1996, 
including back to April 17, 1973 as the veteran contends.

The medical evidence of record indicates that the veteran 
began having skin problems in service, including on his 
trunk, back, and shoulders.  The post-service evidence 
reveals continued treatment for persistent skin lesions 
beginning in April 1973.  There is evidence that he was seen 
on multiple occasions, both by private physicians and by VA, 
over the years prior to September 1996 for treatment for skin 
disability, which included hot quartz treatment on several 
occasions.  

The Board notes that the evidence of skin problems over the 
years includes tinea pedis and psoriasis.  In the absence of 
medical evidence differentiating between the reported skin 
problems, the Board has evaluated the veteran's service-
connected skin disability based on all noted skin 
symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

The evidence of record indicates that the veteran has had 
persistent skin lesions since service on a fairly extensive 
percentage of his body.  Moreover, there is no indication in 
the record of a particular date that the condition increased 
in severity.  Consequently, applying the benefit off the 
doubt rule, the Board concludes that the disability picture 
for the veteran's service-connected skin disability prior to 
September 26, 1996 more nearly approximates the criteria for 
an evaluation of 30 percent for extensive lesions under 
Diagnostic Code 7806.  In essence, the medical records appear 
to support the veteran's contention that his disability has 
remained essentially unchanged since service connection was 
granted and that his service-connected skin disability has 
met the criteria for the assignment of a 30 percent rating 
since that time.   

The Board observes in passing that the veteran does not 
appear to contend that a disability rating in excess of 30 
percent is warranted at any time since service connection was 
made effective, April 17, 1993, and the record does not 
support such a conclusion.  An evaluation of 50 percent is 
not warranted for the veteran's skin disability prior to 
September 26, 1996 because there is no medical evidence that 
the disability involved ulceration or extensive exfoliation 
or crusting, with systemic or nervous manifestations, and 
there is no medical notation that the disability was 
exceptionally repugnant.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent evaluation is warranted 
effective April 17, 1973 for the veteran's service-connected 
skin disability.   The benefit sought on appeal is 
accordingly allowed.

ORDER

A 30 percent evaluation is granted for service-connected skin 
disability effective April 17, 1973.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

